United States Court of Appeals
                                                              Fifth Circuit
                                                           F I L E D
                 UNITED STATES COURT OF APPEALS           November 20, 2003
                      FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                          No. 03-50071
                        Summary Calendar


KEITH RUSSELL JUDD,

                                   Petitioner-Appellant,

versus

DAVID WINN, Warden, Federal Medical Center;
DEVENS MASSACHUSETTS; KATHERINE HAWKS-SAWYER,
Director of Federal Bureau of Prisons;
JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                   Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-02-CV-742-JN
                       --------------------

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Keith Russell Judd, a federal prisoner (# 11593-051), filed

this action in the guise of a 28 U.S.C. § 2241 habeas petition,

in a thinly-veiled attempt to avert several sanction orders that

this court has entered against him previously.    On April 30,

2003, this court directed the clerk of this court to refuse to

file any pro se appeal concerning “any order or judgment entered


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-50071
                                -2-

in Judd’s criminal proceeding, United States District Court Cause

Nos. MO-98-CR-93 or MO-98-059M,” unless he submitted proof of the

satisfaction of prior sanctions.    United States v. Judd, No. 02-

50500 (5th Cir. Apr. 30, 2003).    Judd’s current action is just

the latest of scores of frivolous attempts to challenge rulings

in that same criminal proceeding.    This frivolous appeal is

in violation of the April 30, 2003, sanction order, and it is

DISMISSED accordingly.   Judd is ORDERED to pay another sanction

in the amount of $105, payable to the clerk of this court.

     The court hereby updates and consolidates its previous

sanction orders.   The clerk of this court and the clerks of all

the district courts within this Circuit are hereby DIRECTED to

refuse to file any action, appeal, motion, or pleading by Judd

unless Judd submits proof of the satisfaction of his monetary

sanctions.   Only one exception applies to this general sanction:

In accordance with this court’s order in In re Judd, No. 03-50562

(5th Cir. June 30, 2003), Judd is authorized to submit in this

court a nonfrivolous application for authorization to file a

successive 28 U.S.C. § 2255 motion to vacate.    As this court

has warned Judd before, attempts to file frivolous pleadings--

including a frivolous motion for authorization--will invite the

imposition of further sanctions.

     APPEAL DISMISSED PURSUANT TO PRIOR SANCTION ORDER; MONETARY

SANCTION IMPOSED; NEW SANCTIONS ON FILING IMPOSED.